Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement filed December 15, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
It is noted that the reference GB 2,210,276 not considered on the information disclosure statement has been added to the Notice of References Cited by the examiner.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gearty (US 2010/0032899).  Regarding claim 1, Gearty discloses a puzzle construction comprising a plurality of puzzle pieces (101)  that are configured for assembly (note Figures 2B, 4A, 6A).  The pieces as shown define a first layer for the puzzle.  Regarding the second layer, note paragraph [0020] stating that the pieces may comprise a plurality of removable layers of .  
Regarding claims 2 and 4, note Figure 7 and paragraph [0024] stating that the puzzle pieces may comprise an audio player (701,702).  The audio player represents an information source that is incorporated with the second image in order to provide information corresponding to the indicia.  Gearty states that the audio player may be used to announce the word “green” in order to identify the color of the second image.  
Regarding claim 3, Gearty provides a physical sheet (104) that is used as a color chart for the puzzle kit.  The color chart defines an information source.  
Regarding claim 5, Gearty teaches that all of the pieces may comprise the removable regions.  The regions are configured to reveal one of a plurality of indicia of the second image (i.e., a layer with different indicia that presents a different coloring possibility on the puzzle pieces).  Because Gearty teaches that each of the puzzle pieces may also comprise the audio chip (702) and sensor (703), Gearty teaches a plurality of buttons corresponding to the indicia on the 
Regarding claim 13, note paragraph [0020] of Gearty teaching a scratchable surface to reveal the second image.  
Regarding claim 15, the indicia as provided on the first layer defines an indicator on top of the revealable regions.  
Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (6,685,186).  Regarding claim 1, Wilson discloses a multi-layer puzzle construction comprising a plurality of pieces that form a first layer (12) that depicts a first visual representation of a place (i.e. the location of an ark) from a frame of reference and a second layer (12’) comprising a second image that depicts a different visual representation of the place from the same frame of reference.  Note Figure 4.  The removable region is physically removed from the first layer by the user.  
Regarding claim 15, the indicia as provided on the first layer defines an indicator on top of the revealable regions.  
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gearty (US 2010/0032899) in view of Weinshanker (US 2013/0341863).  Regarding claim 6, Gearty teaches using a color chart (104) for audibly announcing the color for the puzzle piece.  Note paragraph [0029].  The color chart defines a user device that provides information based on input corresponding to the indicia found on the second image.  However, Gearty lacks the teaching for the user device to comprise a display that uses a software application as recited.  Weinshanker reveals that it is known in the art of puzzles to use a smart phone with the puzzle.  Note .  
Claims 8-12, 14, 16 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gearty (US 2010/0032899). Regarding claims 8-12, it is noted that the recited indicia for the first and second images is an obvious choice in indicia lacking a showing of a new and unobvious functional relationship between the indicia and the substrate. It is noted that Gearty provides first and second images for his game. To merely define different designs for these images is an obvious choice in indicia and does not set forth a new and unobvious functional relationship between the indicia and the substrate. Note MPEP 2111.05. Thus, because a new and unobvious functional relationship is not set forth between the claimed indicia and the substrate, the particularly recited indicia is considered to be obvious given the teachings of Gearty.
It is noted that the indicia of the instant invention is independent of the substrate and thus, no relationship exists between the substrate and the printed matter. As such, the exact printed matter brings no patentable weight to the invention and is merely an obvious choice in printed matter from the prior art. Note MPEP 2111.05.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F,3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.:2d at 1386, 217 USPQ at 404).” For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.
However, the substrate of the instant invention provides no relationship whatsoever to the indicia provided thereon and merely offers a support for the indicia. For example, the indicia is in no particular order or arrangement with respect to the underlying substrate. Note MPEP 2111.05(I)(B). “Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404,” Similarly, the indicia of the present invention is merely conveying a message to a human reader independent of the supporting product. For example, the instant invention merely conveys the aesthetic designs to the user without any regard whatsoever to the particulars or configuration of the substrate. Therefore, because a new and unobvious functional relationship between the claimed printed matter and the substrate does not exist, any differences between the printed matter of the claimed invention and that of Gearty are not given patentable weight in overcoming the teachings of Gearty.
Regarding claim 14, Gearty teaches a plurality of removable regions that are each configured to reveal indicia upon the removal of the first layer.  Regarding the limitation for the 
Regarding claim 16, note the rejection of claim 14 as these claims recite substantially similar limitations. It is noted that the revealable regions of Gearty define a plurality of indicators found on the removable regions.
Regarding claims 24-26, note the rejection of claim 1.  Claims 24-26 are also directed to the indicia of the first image of the puzzle.  This indicia is not given patentable weight as it lacks any relationship whatsoever to the substrate of the puzzle.  As noted in the rejection of claim 1, indicia that does not have a functional relationship to the substrate brings no patentable weight to the invention and is merely an obvious choice in printed matter.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the .
Claims 2, 3, 8-12, 14-16 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (6,685,186).  Regarding claims 2 and 3, Wilson teaches providing the second image with indicia thereon.  Note Figure 4.  Regarding the limitation for information source, it is noted that the examiner took official notice in the office action filed April 28, 2020 that physical sheets comprising directions are well known in the art of puzzles.  It would have been obvious to one of ordinary skill in the art to provide the puzzle of Wilson with a physical sheet of directions in order to instruct the user in the assembly of the puzzle.  
Regarding claims 8-12, it is noted that the recited indicia for the first and second images is an obvious choice in indicia lacking a showing of a new and unobvious functional relationship between the indicia and the substrate. It is noted that Wilson provides first and second images for his puzzle. To merely define different designs for these images is an obvious choice in indicia and does not set forth a new and unobvious functional relationship between the indicia and the substrate. Note MPEP 2111.05. Thus, because a new and unobvious functional relationship is not set forth between the claimed indicia and the substrate, the particularly recited indicia is considered to be obvious given the teachings of Wilson.
Lowry, 32 F,3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.:2d at 1386, 217 USPQ at 404).” For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.
However, the substrate of the instant invention provides no relationship whatsoever to the indicia provided thereon and merely offers a support for the indicia. For example, the indicia is in no particular order or arrangement with respect to the underlying substrate. Note MPEP 2111.05(I)(B). “Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404,” Similarly, the indicia of the present invention is merely conveying a message to a human reader independent of the supporting product. For example, the instant invention merely conveys the aesthetic designs to the user without any regard whatsoever to the particulars or configuration of the substrate. Therefore, because a new and unobvious functional relationship between the claimed printed matter and the substrate does not exist, any differences between the printed matter of the claimed invention and that of Wilson are not given patentable weight in overcoming the teachings of Wilson.
Regarding claim 14, Wilson teaches a plurality of removable regions that are each configured to reveal indicia upon the removal of the first layer.  Regarding the limitation for the information source to comprise instructions on the sequence of modifying the remaining regions based on the indicia already revealed, this limitation relates to the method of play of the game and its intended use. It is noted that the method of play of the game does not distinguish the claimed invention in an apparatus claim. A recitation of the intended use or method of play of the game must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the instructions of Wilson are obviously capable of instructing a user to reveal regions based on indicia revealed and thus, it meets the claim limitations. Further, it is noted that this limitation relates to the printed matter provided by the instructions. To merely define a rule of the game within the instructions relates to the meaning and information conveyed by the printed matter and this limitation does not define a new and unobvious functional relationship between the indicia and the substrate. Note MPEP 2111.05.

Regarding claims 24-26, note the rejection of claim 1.  Claims 24-26 are also directed to the indicia of the first image of the puzzle.  This indicia is not given patentable weight as it lacks any relationship whatsoever to the substrate of the puzzle.  As noted in the rejection of claim 1, indicia that does not have a functional relationship to the substrate brings no patentable weight to the invention and is merely an obvious choice in printed matter.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. However, the substrate of the instant invention provides no relationship whatsoever to the indicia provided thereon and merely offers a support for the indicia. For example, the indicia is in no particular order or arrangement with respect to the underlying substrate. Therefore, because a new and unobvious functional relationship between the claimed printed matter and the substrate does not exist, any differences between the printed matter of the claimed invention and that of Wilson are not given patentable weight in overcoming the teachings of Wilson.
Claims 1-4, 6, 8-16 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (3,473,807) in view of Martineck, Sr. (US 2019/0275414).  Note the basis for the rejections set forth in the office action filed August 19, 2020.  Regarding the amendments to claim 1, the indicia as taught by Leonard defines first and second visual representations.  The limitation for the first image to depict a first visual representation of a place from a frame of reference and the second image to depict a different visual representation of the place from the Lowry, 32 F,3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.:2d at 1386, 217 USPQ at 404).” For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.
Gulack, 703 F.2d at 1386, 217 USPQ at 404,” Similarly, the indicia of the present invention is merely conveying a message to a human reader independent of the supporting product. For example, the instant invention merely conveys the aesthetic designs to the user without any regard whatsoever to the particulars or configuration of the substrate. Therefore, because a new and unobvious functional relationship between the claimed printed matter and the substrate does not exist, any differences between the printed matter of the claimed invention and that of Leonard are not given patentable weight in overcoming the teachings of Leonard.
Regarding the amended limitation to define the region as being removable wherein a user physically removes the first layer from the removable region, it is noted that Leonard teaches the application of a chemical to the puzzle in order to reveal the second image and thus, does not teach the physical removal of the first layer.  Martineck, Sr. reveals that it is known in the art or prize winning games to provide revealable regions with scratchable surfaces in order to reveal the prize.  Note paragraph [0011] of Martineck, Sr.  It would have been obvious to one of ordinary skill in the art to replace the regions revealable with the chemical liquid with scratchable regions in order to provide an alternative method for revealing the prize in the game 
Regarding the amendments to claims 2 and 3, the second image of Leonard defines indicia for the puzzle.  Regarding the limitation for the information source, the examiner took official notice in the office action filed April 28, 2020 that directions in the form of a physical sheet are well known in the art of puzzles.  These directions would provide instructions corresponding to the indicia.  
Regarding the amendment to claim 8, the limitation for the indicia to be related to a landmark that corresponds to a location represented by a geographical map relates to the information and meaning conveyed by the printed matter.  This limitation is also considered to be obvious given the teachings of Leonard as it lacks any relationship whatsoever to the substrate and thus does not merit patentable weight.  Note the rejection of claim 1.    
Regarding new claim 23, the combination of Leonard in view of Martineck, Sr. teaches a physical sheet that provides instructions to the user.  Regarding the limitation for the physical sheet to comprising a plurality of removable areas concealing indicia, note Figures 1a and 1b of Martineck, Sr. showing that it is known in the art of revealable games to provide a validation spot (22) having a scratch-off coating (14) that reveals a second image (24).  It would have bene obvious to one of ordinary skill in the art to provide the puzzle of Leonard with a plurality of validation codes in order to validate the puzzle and winner of the game.  It is noted that the limitation for the plurality of removable areas is an obvious duplication of parts and their associated functions lacking a showing of significance.  Note MPEP 2144.04(VI)(B).  The validation code as taught by Martineck, Sr. would provide information corresponding to the indicia of the puzzle.   
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard (3,473,807) in view of Martineck, Sr. (US 2019/0275414) and Pollard (US 2012/0122538). Note the basis for the rejections set forth in the office action filed August 19, 2020.
Response to Arguments
7.	Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. Regarding the reference to Leonard, the applicant contends that the prior art lacks the teaching for the first and second layers as recited.  The applicant states that typical puzzles lack the ability to demonstrate changes over time.  The applicant states that the first image may resemble a city of an early date and the second image reveals the city at a later point in time.  .
However, these arguments are not persuasive.  As stated in the rejection of claim 1 over Leonard in view of Martineck, Sr., the claim limitations relate to the meaning and information conveyed by the printed matter.  These particular first and second images are obvious given the teachings of Leonard and because the indicia does not define a new and unobvious functional relationship with the substrate.  Here, Leonard provides a first image for the puzzle pieces and a second image that is chemically revealed on the puzzle pieces. The mere recitation for this indicia to define first and second images that depict the same frame of reference with the removable region either present or physical removed is not a patentable difference as it does not define a new and unobvious relationship between the printed matter and the substrate of the invention. It is noted that the indicia of the instant invention is independent of the substrate and thus, no relationship exists between the substrate and the printed matter. As such, the exact printed matter brings no patentable weight to the invention and is merely an obvious choice in printed matter from the prior art. Note MPEP 2111.05.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F,3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.:2d at 1386, 217 USPQ at 404).” For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.
Here, the substrate of the instant invention provides no relationship whatsoever to the indicia provided thereon and merely offers a support for the indicia. For example, the indicia is in no particular order or arrangement with respect to the underlying substrate. Note MPEP 2111.05(I)(B). “Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404,” Similarly, the indicia of the present invention is merely conveying a message to a human reader independent of the supporting product. For example, the instant invention merely conveys the aesthetic designs to the user without any regard whatsoever to the particulars or configuration of the substrate. Therefore, because a new and unobvious functional relationship between the claimed printed matter and the substrate does not exist, any differences between the printed matter of the claimed invention and that of Leonard are not given patentable weight in overcoming the teachings of Leonard.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711